DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.
 
Response to Arguments
	Applicant has amended claim 1 to specify that the transmitter comprising a power source operatively connected to the receiver and the electrode disposed in the ear canal. This amendment has necessitated a new rejection in view of Leysieffer et al. (US PGPUB 2002/0029070 - previously cited) in view of Schmidt et al. (US PGPUB 2010/0305677 – previously cited), and further in view of Zilbershlag (US PGPUB 2021/0339022).  
It is noted that the claim language is unclear as it doesn’t specifically point to the transmitter as being disposed in the ear canal.  “Disposed in the ear canal” may refer to the receiver and/or the electrode.  Claim 18 has a similar limitations.  Please see the rejection under 35 USC 112(b) below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite a transmitter comprising a power source operatively connected to the receiver and the electrode disposed in an ear canal.”  It is unclear what is disposed in the ear canal.  “Disposed in the ear canal” may refer to the receiver and/or the electrode.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Leysieffer et al. (US PGPUB 2002/0029070 - previously cited) in view of Schmidt et al. (US PGPUB 2010/0305677 – previously cited), and further in view of Zilbershlag (US PGPUB 2021/0339022).  
Regarding claims 1 and 17, Leysieffer discloses an electrical stimulation system comprising :a. an electrode or electrodes (e.g. Fig. 1) for directly contacting a portion of a middle or inner ear (e.g. paragraph 12); b. a microprocessor disposed in a receiver  operatively connected to the electrode and disposed adjacent or near-adjacent to the electrode (e.g. paragraph 114), wherein the microprocessor sends a first signal to the electrode to cause the electrode to deliver stimulation to a portion of an ear (e.g. paragraph 21); and c. a transmitter comprising a power source operatively connected to the receiver and the electrode (e.g. ABSTRACT); wherein the stimulation delivered by the electrode helps reduce or eliminate tinnitus (e.g. paragraph 21).  However, Leysieffer fails to teach that the electrode is shaped to hook underneath one or more bones of a middle or inner ear to directly contact at least a portion of the middle ear or a round window of the inner ear.
Schmidt teaches it is known to use a c-shaped bone fixation clip adapted to fit over and attach to a bony bridge element in the middle ear of the patient in order to fix an electrode to the bone in the middle ear (e.g. paragraph 6, claim 1). It would have been obvious to one having ordinary skill in the art to modify the device as taught by Leysieffer with the fixation device that was shaped to hook underneat one or more bones of a middle ear as taught by Schmidt, since such a modification would provide the predictable results of securely fixing the electrode at the target location.
Neither Leysieffer nor Schmidt teach a transmitter comprising a power source disposed in an ear canal.
Zilbershlag teaches it is known to use a power source that is shaped and sized to fit in an ear canal of a patient (e.g. paragraph 89).  It would have been obvious to one having ordinary skill in the art to modify the invention of Leysieffer in view of Schmidt with the canal power supply as taught by Zilbershlag, since sucha  modification would provide the predictable results of providing a power supply that is less visible while on the patient.
Regarding claim 2, Leysieffer in view of Schmidt and Zilbershlag discloses the claimed invention except for a platinum-iridium ball electrode.  Platinum-iridium ball electrodes are well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the electrode as taught by Leysieffer in view of Schmidt and Zilbershlag with a platinum-iridium ball electrode, since such a modification would provide the predictable results of effectively stimulating the middle ear to treat tinnitus.
Regarding claim 3, Leysieffer discloses the signal is transmitted optically, magnetically, via radiofrequency (e.g. paragraphs 17 and 30).
Regarding claim 4, the device of Leysieffer is sized to fit in the ear.  Therefore, the receiver would necessarily be 0.1 to 100 cm from the electrode.
Regarding claims 5 and 6¸ Leysieffer discloses delivering electrical, visible or invisible light, magnetic, or radiofrequency stimulation to the middle ear (e.g. ABSTRACT).
Regarding claim 7, Leysieffer discloses the system (100) is semi-implantable or fully implantable (e.g. ABSTRACT).
Regarding claims 8 and 9, Leysieffer discloses an external control device (e.g. paragraph 41).
Regarding claims 10, 11, 14, and 16, Leysieffer discloses adjusting the parameters of the stimulation (e.g. paragraph 41).
Regarding claims 12 and 15, Leysieffer discloses delivering the device to the cochlea (e.g. paragraph 23).
Regarding claim 13, Leysieffer discloses a power source as claimed (e.g. ABSTRACT).
Regarding claims 18 – 20, Leysieffer in view of Schmidt discloses a method of treating tinnitus, comprising: implanting a device as described above, anchoring the device in the ear and providing stimulation (e.g. ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792